Citation Nr: 1827099	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  15-00 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a disability manifested by dizziness.

2.  Entitlement to a compensable rating for migraine headaches.



REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

P. Poindexter, Associate Counsel 


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1966 to April 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision by the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, granted service connection for migraine headaches, rated 0 percent, effective October 2, 2013 and denied service connection for a disability manifested by dizziness.  Jurisdiction of the matters is now with the Philadelphia, Pennsylvania RO.  In October 2015, a Travel Board hearing was held before the undersigned; a transcript is in the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On review of the record, the Board has found that further development of medical evidence is necessary to satisfy VA's duty to assist the Veteran.

The Veteran's service separation examination report notes his complaint of dizziness.  A May 2013 VA treatment record notes a diagnosis of vertigo.  Given the notation in service, and the current record, a VA examination to confirm whether or not he has a disability manifested by dizziness and, if so, determine its likely etiology, is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

At the October 2015 Travel Board hearing, the Veteran raised an alternate (secondary service connection) theory of entitlement that was not previously alleged or considered (that his dizziness is secondary to his service-connected headaches).  Whether or not a service-connected disability such as headaches has caused or aggravated another disability (such as one manifested by dizziness) is a medical question that requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Regarding the rating for migraine headaches, at the October 2015 Travel Board hearing, the Veteran testified that his headaches have worsened in severity since the most recent VA examination.  In light of the length of intervening period since he was last examined by VA (June 2014, nearly 4 years ago) and the allegation of worsening, a contemporaneous examination to assess the disability is necessary.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record all updated records of VA evaluations and/or treatment (i.e., those not already in the record) the Veteran has received for headaches and dizziness.

2.  Thereafter, the AOJ should arrange for a neurological examination of the Veteran o determine whether or not he has a disability manifested by dizziness (and if so ascertain its etiology) and to assess the severity of his service-connected headaches.  The Veteran's record (to include this remand and all records received pursuant to the development sought above) must be reviewed by the examiner in conjunction with the examination.  Upon review of the record and interview and examination of the Veteran the examiner should:

a) Opine whether or not the Veteran has a chronic disability manifested by vertigo and if so identify it by diagnosis?  Please cite to the findings that support any such diagnosis. 

(b) Identify the likely etiology for any/each disability manifested by dizziness diagnosed.  Is it at least as likely as not (a 50 percent or better probability) that such disability is etiologically related to the Veteran's service/complaint therein? 

(c) If a disability manifested by dizziness is determined to not be related directly to the Veteran's service, please opine further whether it is at least as likely as not (a 50 percent or better probability) that such disability was caused or aggravated (the opinion must address aggravation) by his service-connected headaches, tinnitus or other service-connected disability. 

(d) Ascertain the frequency and duration of the Veteran's headaches. 

(e) Note the level of functioning that remains during headaches.

(f) Note the treatment regimen prescribed for the headaches (and the relief that results).

(g) Indicate whether the headaches are manifested by characteristic prostrating attacks (and if so the frequency and duration of such). Identify the clinical records that support the response to this question.

(h) If headaches are found to be very frequent and completely prostrating, opine whether they are productive of severe economic inadaptability. 

The examiner should explain the rationale for all opinions, citing to supporting factual data, as indicated.
(3)  The AOJ should then review the record and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

